Citation Nr: 1808350	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  11-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for cardiovascular disease, to include as due to prostate cancer.  

3.  Entitlement to service connection for incontinence, to include as due to prostate cancer.  

4.  Entitlement to service connection for tremors of the bilateral lower extremities, to include as due to prostate cancer.  

5.  Entitlement to service connection for memory loss, to include as due to prostate cancer.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office.  

The Veteran testified before a Decision Review Officer in April 2010, and in November 2011, he testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The claims file includes transcripts of both proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

For the reasons set forth below, a remand is necessary before the Board can adjudicate the Veteran's claims.  

During the pendency of the appeal, the Board has obtained several VHA medical opinions regarding the Veteran's prostate cancer, the last of which was obtained in February 2017.  In May 2017, the Veteran submitted a Medical Opinion Response Form, in addition to additional argument and evidence.  In the Medical Opinion Response Form, the Veteran indicated that he did not waive AOJ consideration of this evidence, and he requested that his case be remanded to the AOJ so that it may consider this new evidence in the first instance.  While the Board acknowledges that the Veteran's representative submitted a response in June 2017 noting that there was no further argument or evidence to submit and that she wished for the Board to proceed with the adjudication of the Veteran's appeal, in November 2017, she clarified that the Veteran requested that his case be remanded to the AOJ.  In light of the Veteran's request, the Board must remand the Veteran's claim to the AOJ so that it may perform an initial review of newly-submitted evidence.  See 38 C.F.R. § 20.1304(c).  

As the remanded claim for service connection for prostate cancer might have a bearing on the Veteran's claims for service connection for cardiovascular disease, incontinence, tremors of the bilateral lower extremities, and memory loss; and on his claim for a TDIU, it is inextricably intertwined with them, and the Board will defer consideration of these claims until it is addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely related that a final Board decision cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.	After reviewing all evidence added to the claims file since the issuance of the November 2010 SOC and performing any development deemed necessary, re-adjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

